Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 1 of 19

EXHIBIT A

As stated in Defendant Marmaxx Operating Corp.’s (“Defendant”) Notice of Removal,
Defendant reserves the right to supplement its response with certified copies of the following
documents.

1. Plaintiffs Original Petition, filed February 5, 2021.

2. Request for Process, filed February 8, 2021.

3. Issuance of Citation, filed February 10, 2021.

4, Defendant Marmaxx Operating Corp.’s Original Answer, filed March 12, 2021.

 

 
TILED

Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 2 of 19

251201. 4 46 PM
Mar; Angie Garcia

 

Bexar County District Clerk
Accepted By Consuelo Gomez 2021 Cl02440
CAUSE NO.
MARIA RIVERA § IN THE | ZERAC it Y
§ i:
vs 166TH
§
MARMAXX OPERATING CORP. §

 

PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES MARIA RIVERA, Plaintiff in the above-styled and numbered cause
(hereafter called “Plaintiff”), complaining of MARMAXX OPERATING CORP. (hereafter called
“Defendant’), and for cause of action would respectfully show unto the Court as follows:

h
DISCOVERY PL

1.1 Pursuant to Rule 190.1 of the Texas Civil Practice and Remedies Code, Plaintiff
intends to conduct discovery under Discovery Level 3.

H,
STATEMENT OF RELIEF

2.1 Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff seeks monetary
relief of $250,000 or less, including damages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorney fees.

TIL
PARTIES

3.1 Plaintiff is an individual residing in San Antonio, Bexar County, Texas.
3.2 Defendant is a foreign corporation licensed to transact business in Texas and may

be served with process by and through its registered agent CT Corporation System at 1999 Bryan

Street, Ste, 900, Dallas, Texas 75201,

 

PLAINTIFF'S ORIGINAL PETITION Page

Case Number; 20210102440 Document Type: ORIGINAL PETITION

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 3 of 19

IV.
URISDICTION AND VENUE

4.1 The subject matter in controversy is within the jurisdictional 4

 

minimum contacts sufficient to confer jurisdiction over said Defendant. The assumption of
jurisdiction over Defendant will not offend traditional notions of fair play and substantial justice
and is consistent with the constitutional requirements of due process.
4.3 Plaintiff would further show that Defendant had continuous and systematic
contacts with the State of Texas sufficient to establish general jurisdiction over said Defendant.
4.4 Venue is proper in Bexar County under Section 15,002(a)(1) of the Texas Civil

Practice and Remedies Code because all or a substantial part of the events or omissions giving

 

rise to this lawsuit occurred in this county.

 

5.1 On February 5, 2019, Plaintiff was shopping at Defendant's store, operated under
the name of Marshalls and located at 4224 S. New Braunfels Avenue in San Antonio, Bexar
County, Texas. Sometime while Plaintiff was in the store, employees were informed of a spill that
required the floor to be mopped and cleaned. Unaware of the floor’s condition and lack of notice,
Plaintiff slipped and fell on the wet floor when she walked out of the store’s restroom which

caused her to suffer significant bodily injuries.

 

PLAINTIFF'S ORIGINAL PETITION Page 2 of 4
Case Number: 20210102446 Document Type: ORIGINAL PETITION

Page 2 of 5
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 4 of 19

VI

 

Defendant owed a duty to inspect the premises and maintain them in a reasonably safe condition.

6.2 The condition of the premises posed an unreasonable risk of harm. Defendant
knew or reasonably should have known of the condition because a Marshall employee was
required to mop the floor to remove the previously reported condition, Defendant breached its
duty of care by both failing to make the condition reasonably safe and failing to adequately warn
Plaintiff of the condition.

VIL
DAMAGES

74 As a direct and proximate result of Defendant's negligence, Plaintiff has sustained
physical pain and suffering, mental anguish, loss of household services and loss of capacity to
perform household services, From the date of the incident in question until the time of trial,
Plaintiff was caused to suffer injuries and damages as follows:

(a) Past and future medical and healthcare expenses;
(b} ‘Past and future physical pain;
(c) Past and future physical impairment; and
(qd) ‘Past and future mental anguish
7.2 Because of all of the above and foregoing, Plaintiff has been damaged and will be

damaged in a sum within the jurisdictional limits of this Court.

 

PLAINTIFF'S ORIGINAL PETITION Page 3 of 4
Casa Number: 20210102440 Document Type: ORIGINAL PETITION

Page 3 of 5

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 5 of 19

VIIL
RY DEMA

 

B.1 Plaintiff demands a trial by jury.

 

PRAYER

         
   

‘Oh,
WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully pravs thal Betas yldys>

cited to appear and answer herein and that upon trial of this case that Plaintiff have judgment
against Defendant for an amount within the jurisdictional limits of this Court, along with all pre-

and post-judgment interest, taxable Court costs, and ail other relief to which Plaintiff has shown

herself to be justly entitled.

Respectfully submitted,

CALFAS LAW GROUP, PLLC
Tower Life Building

3105. St. Mary’s St, Ste. 2400
San Antonio, Texas 78205
(210) 212-6969 Phone

(210) 212-7766 Facsimile

NEIL CALFAS

State Bar No. 50511505

neil@calfaslaw.com
ATTORNEY FOR PLAINTIFF

 

 

 

 

PLAINTIFF'S ORIGINAL PETITION Page 4 of 4
Case Number: 20210102440 Document Type: ORIGINAL PETITION

Page 4 of 5
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 6 of 19

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

E MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

March 22, 2021

(MARY ANGIE GARCIA,
CBEXAR COUNT TEXAS

me J

idtrict Clerk
(NOT VALID WITHOUT TIE CHERKS'S ORIGINAL SIGNATURE.)

      
  

fame

ve

    

 

Case Number: 20210102440 Document Type: ORIGINAL PETITION

Page 5 of 5

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 7 of 19

FILED

2/8/2021 10:54 AM

Mary Angie Garcia

Bexar County District Clerk
Acyepted By: Brenda Carrillo

 

Mary Angie Garcia
Bexar County District Clerk

Request for Process

Style: Maria Rivera Vs. MARMAXX Gperating Corp.

 

 

Request the following process: (Please check alt that Apply)

(iil Citation L] Notice L) Temporary Restraining Order [_] Notice of Temporary Protective Order
C]Temporary Protective Order (] Precept with hearing []Precept without a hearing [_]Writ of Attachment
[writ of Habeas Corpus [] Writ of Garnishment []Writ of Sequestration [JCapias CL] Other:

‘L
Name; MARMAXX Operating Corp.

Registered Agent/By Serving: CT Corporation System
Address 1999 Bryan Street, Suite 900, Dallas, Texas 75201

Service T Pes (Check Oned LlPrivate Pracess Cl sheriff (_] Publication ihe One) [_lCommerciat Recorder L|Hart Beat |_|Courthouse Daor
Certified Mait ( Registered Mail _lout of County (JSeeretary of State (Commissioner of Insurance

 

2.

Name:
Registered Agent/By Serving:
Address

Service wpe (Check One L_]Private Process {"lsheriff (“Publication (check One) L]Commerciat Recorder (]Hart Bear {_|Courthouse Door
Certified Mait (_] Registered Mait (lout of County LASecretary of State (Commissioner of Insurance

 

 

 

+

Narite:
Registered Agent/By Serving:
Address

Service Type: check one) (Private Process Clsheriff L]Publication (Check One) [lcommerciat Recorder Clan Beat courthouse Door
Certified Mail (_) Registered Mail JOut of County L1Secretary af State [_]Commissioner of Insurance

 

 

 

Name:
Registered Agent/By Serving:
Address

Service Type: (check one) L]Private Process (Sheriff (_)Publication (check one) (Commercial Recorder (Hart Beat (]Courthouse Duor
Certified Mait _] Registered Mail LJour of County [_lSecretary of State [_J]Commmissioner of Insurance

 

 

 

 

Title of Document/Pleading to be Attached to Process:_Plaintiff's Original Petition

 

 

 

 

 

Name of Attorney/Pro se: Neil Calfas Bar Number: 50511505
Address: 310 8. St. Mary's Street, 24th Floor Phone Number: (210) 212-6969
San Antonio, Texas 78205
Attorney for Plaintiff X Defendant Other

 

 

 

***4TF SERVICE 1S NOT PICKED UP WITHIN 14 BUSINESS DAYS, SERVICE WILL BE DESTROYED****

Case Number: REQUEST FOR PROCESS Document Type: 20210102440
Page 1 of 2

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 8 of 19

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

1, MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY. WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

March 22, 2021

 

 

 

 

Case Number: REQUEST FOR PROCESS Document Type: 20210102440

Page 2 of 2
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 9 of 19

CERTIFIED MAIL #70204290000217067682

 

  

Case Number: 2021-C1-02440 20210102440 2a:

MARIA RIVERA
VS,

MARMAXX OPERATING CORP
iNote A‘lached document may contain additional litigants) CIT. ATION

“THE STATE OF TEXAS”
DIRECTED TO: MARMAXX OPERATING CORP

BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM
1999 BRYAN STREET 800
DALLAS TX 75204

“You have been sued. You may employ an altomay. If you or your allomey do not file a writlen answer with the clerk whe issued this citation Dy
10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and PETITION, a default Judgment
may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other parlies of
this suil. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more at
Texastawtielp.org.” Said ORIGINAL PETITION — was filed on the 5th day of February, 2021,

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 10TH DAY OF February AD., 2021.

Mary Angie Garcia
Bexar County District Clerk
101 W. Nueva, Suite 217

San Antonio, Texas 78205
By: Laura Castillo, Deputy

 

i

NEI A CALFAS
ATTORNEY FOR PLAINTIFF”
310 S ST MARYS ST

SAN ANTONIO, TX 78205

 

 

 

HARTA RIVERA Officer's Return Case Number: 2621-C1I-027440

vs Court:166th Judicial District Court
MARMAXX OPERATING CORP

Game to hand on the 10th day of February 2021, A.D. at 1:16 o'clock P.M. and EXECUTED (NOT EXECUTED) by CERTIFIED MAIL, on the

day of 20 . by deilveringto: al 1999 BRYAN STREET 900
DALLAS TX 75201 a true copy ol this Citation, upon which | endorsed that date of delivery, together with the accompanying copy of the
CITATION with ORIGINAL PETITION.

Cause of failure to execute this Citation js

 

Mary Angie Garcia
Clerk of the District Courts of
Bexar County, TX

By: Laura Castillo, Deputy
Case Number: 20210102440 Document Type: CITATION

Page 1 of 2
FILE COPY (DK@03)
DOCUMENT SCANNED AS FILED
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 10 of 19

&
CERTIFIED MAIL 470201290000217067682

 

mall ideo are ll

Case Number; 2021-Cl-02440
MARIA RIVERA

vs.

MARMAXX OPERATING CORP
(Mofe’ Altached document may contain additional litigants). CITATION

“THE STATE OF TEXAS”
DIRECTED TO: MARMAXX OPERATING CORP

 

BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM
1999 BRYAN STREET 900
DALLAS TX 78201

"You have been sued. You may employ an altomey. If you or your attorney do not file a written answer wilh the clark who issued this cilation by
10 00 a.m on the Monday next following the expiration of twenty days after you were served this CITATION and PETITION, a default judgment
may be laken against you. In addition to filing a written answer wilh the clerk, you may be required to make initial disclosures to the other parties of
this suit. These disclosures generally must be mada no later than 30 days alter you file your answer with the clerk. Find out more at
TexasLawHelp.org.” Said ORIGINAL PETITION was filed on the Sth day of Febuary, 2021.

4

* Poy

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 18TH DAY OF February A.D., 2021.

 

NEIL A CALFAS Mary Angie Garcia
ATTORNEY FOR PLAINTIFF Bexar County District Clerk
310 S ST MARYS ST 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78205 San Antonie, Texas 78205

 

By: Laura Castillo, Deputy

 

 

MARIA RIVERA Case Number: 2021-C1-682440
WS : Officer's Return Gourt:166th Judicial Oistrict Court
MARMAXX OPERATING CORP

Came to hand on the 10th day of a 2021, A.D, al 1:16 0'clogk PY. a Pastore EXECUTED) by CERTIFIED MAIL. on the

dey of eth 20 2. by deilvering to: too a 1999 BRYAN STREET 900
DALLAS TX 75201 a true copy of this Citation, upon which | endorsed at ‘date of EONS ft r with the accompanying copy of ihe
CITATION with ORIGINAL PETITION .

 

ee
Cause of failure to execute this Citation is ; Q >»
FILED
O'CLOCK, 47 { M
MAR G2 2021 Mary Angie Garcia

Clerk of the District Courts of
Bexar County, TX

By: Laura Castillo, Deputy

 

Case Number: 2021Ci02440 Document Type: CITATION

Page 1 of 8
RETURH YO CQURT (DKG83)

DOCUMENT SCANNED AS FILED
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 11 of 19

  

Mae U.S. Postal Service”:

CERTIFIED MAIL® RECEIPT
“Domestic taait Only ee

a itela Pre r TiC alts at Rear ea as

OFFICIAL US

Cartting

ra

j

dra Darvioes & Foes (check bax, edd fees grote) |
Sd

Raentcted bohey (Be et

oarttod Mat “

Mad Sigrahee equ os YE

het Bipeare Reson bres Lene
+

ii

a

~*~

o0G0

 

 

 

2021
980
RUIN. :

* 282ic1e244e 2/10/202} + CitCHLAURASEASTILLO

TING’£GRA 4
RT ION SYSTEM
REE,

woos

c.

 

sal

S03
a
co

oD

. 7o
at

SSD

 

 

 

 

 

 

7020 24290 0002 1706 7bae

   

Case Number: 2021C1i02440 Document Type: CITATION
Page 2 of 5

 
 

 

idieoey une onsewoo CILA SW CANNWoee paceman Eto? Ainr ‘| 1 gE wos Sd

 

 

 

 

ee9d2 WO¢T 2000 ObeT OeOe
——"Gaqey sopias way sajsuad) soquiny epny “Z

 

(hos$ 2841

AQng0G POOURSSY KEW paunst
Coyne ey aa GO © oped fey pease,
payjsoy Aanyog uo 6x05 GI
ro Olde ed ‘ad | 1UaLUNS Geqeed vo ND O
20) yWppoey winjoy £1] popUseY LEW PeLIED
pemeted 5 GIRW PoEReS CO
PaPpsey FON ARNE pepgsey aunjeulks ynpy OC)
BN pours Bou © eunpeueHS UP Y O}
@ssoks ew Aspong 1 nines

 

 

 

Rg ged ssauppe Arenijap sete ‘SAH if

CFI 1SH') la WILLD (2BzE/Z avvzoiaizee °

ge ezze 6be0 Pris cOrE OOGe
UNA

~~

ad
>i
—
Lr eratad
«
=e he!
»,
tem

 

1ozss XL -SUTILO
OGG: | 2442S NUAYA EET

NOE LedibS09 19°°0/9
400 NI LGd3d0 XXUARIGN |

:0} pessaippy spity “t

   

 

 

 

Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 12 of 19

tok Eheim LOBOS 20h Leite Pants eBid a O10,

"Syuued eoeds } Ua} 8y} UO JO
‘SSsICEW SYt JO YOR GY] 0} Pues Si“ YoeLY w
‘NOA O} PUD SY} WINJat UBD OM YELR OS
SSJOAB! SY} UO SSeUPPe Pus SWeU UNOA JUL #

"G pus ‘Z “| SUSY SISICWOD a
No ReETES VETERE een (el Ee

 

 

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 13 of 19

Se aa

 

 

 

 

  

 

gaat gbeabaC pr lfepl Rep gabe gg hd ppeed PERLPU EEL ELEM pact effet = _
G joy ebed us — mo
—— 2“
NOILVLIO :edA juswinsoq | Ogee sesainn eased
| Ne f ce DAV
fo — | i | by 20F
as fy Om
‘ b= Gh -o9 coc
S028. XL ‘otmomry weg Z| Jgrh “Ze aie
LIC# O}INS "PASNNY “MA TOT ) >i
ALI[H YUISIG Ayuno7 Iexag a a
7 BIdIey aiduy Arey ;
—_— SDIAIBS [E}SOd
4 of ‘ssalppe ‘eweu inod yuud aseojg sepuagy SdjeIS payuy

 

POSEY Oe Wht 4 eOhb ObSb

 

 

 

LEW SSEiD-js1 |
= #ONDIOVEL SASN

 

sas AE
| pied $99.3 9 eBeysog | ' | aT
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 14 of 19

 

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

|. MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK. DO HEREBY CERTIFY THAT THE FOREGOING
IS A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY, WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS.

 

March 22, 2021

By:

 

 

ER]

 

 

Case Number: 20210102440 Document Type: CITATION

Page 5 of 5
 

Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 15 of 19

FILED

3/12/202} 2.38 PM

Mary Angie Garcia

Beyar County District Clerk
Accepted By: Luis Herrera

CAUSE NO. 2021C102440

MARIA RIVERA
Plaintiff,

V.

MARMAXX OPERATING CORP.
Defendant.

 

SO GOR 67 Gor to 23

DEFENDANT MARMAXX OPERATING CORP’S ORIGINAL ANSWER
AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Marmaxx Operating Corp., Defendant in the above-entitled and numbered
cause, and in answer to Plaintiff's Original Petition, would respectfully show unto the Court as
follows:

1,
GENERAL DENIAL

Defendant generally denies each and every, singular and all, the allegations contained in
Plaintiffs Original Petition, and any amendment thereof, says that the allegations therein are not
true, either in whole or in part, and demands strict proof thereof,

i,
AFFIRMATIVE DEFENSES

I. Defendant seeks the jury submission of Plaintiffs comparative responsibility
pursuant to Chapters 32 and 33 of the Texas Civil Practice & Remedies Code.

2, Plaintiff's damages, if any, are limited to only those damages actually paid on
behalf of Plaintiff pursuant to § 41.0105 of the Tex. Civ, Prac. & Rem. Code.

3. Pleading further, alternatively, and by way of affirmative defense, Defendant would

show, in the unlikely event that any liability is found on the part of the Defendant, that such liability

Case Number. 20210102440 Document Type: ORIGINAL ANSWER OF MARMAXX OPERATING CORP
Page 4 of 5

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 16 of 19

   

would respectfully request all available credits and/or offsets as provided by the Pemesgist?

Practice and Remedies Code and under Texas law.

5. Pleading further, and in the alternative, if such is necessary, and subject to the
foregoing pleas and without waiving same, this action is subject to the proportionate responsibility
provisions of Chapter 33 of the TEXAS CIVIL PRACTICE AND REMEDIES CODE, including
(without limitation) the requirement of § 33.003, thereof that the trier of fact determine the relative
responsibility of the Plaintiff, and responsible third parties.

6. Pleading further, alternatively, and by way of affirmative defense, Defendant would
show that any claims for medical or health care expenses must be limited to the amounts actually

paid or incurred by or on behalf of Plaintiff pursuant to TEX. CIV. PRAC. & REM. CODE §

 

41.0105.

7. Pleading further, alternatively, and by way of affirmative defense, Defendant would

 

show that, pursuant to Section 18.091 of the TEX. CIV. PRAC, & REM. CODE., to the extent that
Plaintiff is seeking recovery for loss of earnings, lost wages, loss of earning capacity, and/or loss
of contributions of pecuniary value, evidence of this alleged loss must be presented by Plaintiff in
the form ofa net loss after reduction for income tax payments, or unpaid tax liability to any federal
income tax law,

8. Pleading further, alternatively, and by way of affirmative defense, Defendant

invokes limitations on interest, both prejudgment and post-judgment, contained in Chapter 304 of

Case Number: 20210102440 Document Type QRIGINAL ANSWER OF MARMAXX OPERATING CORP
, Page 2 of 5
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 17 of 19

 

in connection with the alleged incident,

Ut.
JURY DEMAND

10. Defendant respectfully demand a jury for the trial of this matter, and hereby

tenders the jury fee.

IV.
DIRECTED COMMUNICATION

tL. Forward all communications regarding this matter to Kevin B. Tompkins at

 

kKtompkinsihartlinebarger.com; Jenni Fann at jfann@hartlinebarger.com, and Catrina Edling at
cedlingy-hartlinebaryer.com. Failure to include all requested individuals referenced above in all
communications, notices, and filings, shall be deemed inadequate service

WHEREFORE, PREMISES CONSIDERED, Defendant, Marmaxx Operating Corp.,
prays that Plaintiff take nothing by reason of this suit, that Defendant be discharged, and that it go
hence with their costs, and for all such other and further relief, both general and special, at law and

in equity, to which Defendant may show itself to be justly entitled.

[SIGNATURE TO FOLLOW NEXT PAGE}

Case Number: 20210102440 Document Type: QRIGINAL ANSWER OF MARMAXX OPERATING CORP
Page 3 of 5

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 18 of 19

Respectfully submitted,
HARTLINE BARGER, LLP

/s/ Kevin B. Tompkins
Kevin B. Tompkins
State Bar No, 20125690 t
1980 Post Oak Blyd., Suite /800 b. ee
Houston, Texas 77056 “ae
Telephone: 713-759-1990

Facsimile: 713-652-2419
ktompkins@hartlinebarger.com

   

HARTLINE BARGER, LLP

Marshall G. Rosenberg

State Bar No. 12771450

1980 Post Oak Blvd., Suite 1800
Houston, Texas 77056
Telephone: 713-759-1990
Facsimile: 713-652-2419
mrosenberg@dahartlinebarger.com

ATTORNEYS FOR DEFENDANT
MARMAXX OPERATING CORP.

CERTIFICATE OF SERVICE

] hereby certify that a true and correct copy of the foregoing instrument was served upon
the parties listed below by the method(s) indicated on the |2" day of March, 2021.

Neil Calfas

Calfas Law Group, PLLC
Tower Life Building

310 St, Mary’s Street, Suite 200
San Antonio, Texas 78205
neil@calfaslaw.com

Attorney for Plaintiff

/sf Kevin B. Tompkins
KEVIN B. TOMPKINS

Case Number: 20217102440 Document Type: IQRIGINAL ANSWER OF MARMAXX OPERATING CORP
. Page 4 of 5

 

 
Case 5:21-cv-00291 Document 1-1 Filed 03/23/21 Page 19 of 19

CERTIFIED COPY CERTIFICATE STATE OF TEXAS

| MARY ANGIE GARCIA, BEXAR COUNTY DISTRICT
CLERK, DO HERE@Y CERTIFY THAT THE FOREGGING
(8 A TRUE AND CORRECT COPY OF THE ORIGINAL
RECORD NOW IN MY LAWFUL CUSTODY, WITNESS
MY OFFICIAL HAND AND SEAL OF OFFICE ON THIS:

 

March 22, 2021

 

XAR/COUNT#M, TEXAS
By: ; a

 

RIA, Deputy/District Clerk
(NOT VALID WITHOE CLERAS'S ORIGINAL SIGNATURE)

Case Number, 20210102440 Document Type: ORIGINAL ANSWER OF MARMAXX OPERATING CORP

Page 5 of 5

 

 
